 
  

:
t

93 Jojo |
UNITED STATES DISTRICT COURT ees
SOUTHERN DISTRICT OF NEW YORK

 

a ee ee X
UNITED STATES OF AMERICA
1:19-Cr-00899-PAC
“~against- : ORDER
Jonathan Lopez
ee x

Paul A. Crotty United States District Judge:

Tt is hereby ORDERED that the defendant’s bail be modified to

include: Travel restricted to SDNY/EDNY and WD/PA and points in

between for travel purposes related to court proceedings.
he

Dated: January 47% 2020
New York, New York

SO ORDERED:

 

Paul A. Crotty
United States District Judge
